Citation Nr: 0843770	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for adrenal insufficiency (claimed as loss of function of 
adrenal glands).

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for congestive heart failure with atrial fibrillation. 

3.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as noncompensable prior to February 
13, 2008, and as 10 percent disabling from February 13, 2008, 
forward.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied VA compensation 
under 38 U.S.C.A. § 1151 for adrenal insufficiency and for 
congestive heart failure with atrial fibrillation.  The RO 
also granted service connection for bilateral hearing loss 
and assigned a noncompensable rating, effective from October 
28, 2003.  After a Board remand in January 2008, the RO 
assigned a 10 percent rating for bilateral hearing loss, 
effective from February 13, 2008.

The issue of a higher initial rating for bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the VA treatment since September 2003 causing adrenal 
insufficiency was faulty or that the veteran's adrenal 
insufficiency was due to an event not reasonably foreseeable. 

2.  There is no competent medical evidence of record showing 
that the congestive heart failure with atrial fibrillation 
which the veteran had in 2003 was caused by VA treatment, or 
that he currently has congestive heart failure or atrial 
fibrillation.  


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 
for adrenal insufficiency (claimed as loss of function of 
adrenal glands) are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).

2.  The criteria for VA compensation under 38 U.S.C.A. § 1151 
for congestive heart failure with atrial fibrillation are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Here, the duty to notify was satisfied through a December 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the September 2004 initial AOJ 
decision in this matter.  The letter informed the veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was not notified of effective dates for ratings and 
degrees of disability.  Any deficiencies in VA's duties to 
notify the veteran concerning effective date or degree of 
disability for the claims are harmless, as compensation has 
been denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examined the veteran for his claims in February 2008.  VA has 
satisfied its assistance duties.


Compensation under 38 U.S.C.A. § 1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in 2002.  For claims filed on or after October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA.  38 U.S.C.A. § 1151 (West 2002).  
See VAOPGCPREC 01-99 (February 16, 1999).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  A disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).

VA regulations governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulation 
implements the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The RO considered the new regulation in March 2004 
and July 2008 and the veteran had opportunities to submit 
evidence before and after those decisions.  Therefore, the 
Board finds the veteran is not prejudiced by this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

	Adrenal insufficiency

The veteran contends that VA treatment from September 2003 to 
present caused loss of function of his adrenal glands.  He 
feels that his adrenal insufficiency was caused by being 
prescribed the level of steroids he was given.  He feels that 
he should not have been prescribed the level of steroids he 
was if it was going to cause permanent disability, without 
being told of that potential.  

The record reflects that the veteran had a long history of 
steroid treatment as of May 2002.  He was hospitalized by VA 
due to an asthma exacerbation, and adrenal insufficiency was 
a concern.  There was a VA hospital admission in May 2003, 
for an exacerbation of asthma, and steroids were continued on 
discharge.  The veteran had been admitted for weakness and 
shortness of breath, and had a low random cortisol.  There 
was a history of multiple exposures to exogenous steroids 
over the past 6 months, including just completing medrol dose 
pack and an injection of long acting steroids in the podiatry 
clinic 2-3 weeks beforehand.  The veteran was assessed with 
adrenal insufficiency secondary to exogenous steroid 
exposure.  It was stated that it might take up to 18 months 
to normalize the cortisol response once exogenous steroids 
are discontinued, and that the veteran may also need periodic 
supraphysiologic steroid exposure in spite of the best 
management of his respiratory problems when he suffers 
exacerbations. 

In September 2003, a VA medicine physician indicated that the 
veteran had been admitted for an exacerbation of asthma 
complicated by atrial fibrillation.  It was being treated 
with as needed steroids.  A September 2003 VA medicine 
attending's note indicated that he was familiar with the 
veteran and his care and that he concurred with the plans.  
The veteran had class III congestive heart failure needing 
Lasix, and a new onset of atrial fibrillation with congestive 
heart failure, and a cardiologist had indicated that the 
veteran's asthmatic disease could be contributing to his 
paroxysms of atrial fibrillation.  A September 12, 2003 VA 
pulmonary consultation report indicates that the veteran had 
been hospitalized 6 days beforehand for shortness of breath, 
with a fever and elevated white blood count.  He was still 
short of breath especially with movement and had productive 
yellowish cough.  He was being treated with prednisone.  

On October 12, 2003, the veteran had impressions of atrial 
fibrillation, chest pain, chronic obstructive pulmonary 
disease, possible congestive heart failure, and renal and 
adrenal insufficiency.  Steroids were continued.

There is current evidence of effects of adrenal 
insufficiency.  The February 2008 VA examination report 
showed hypogonadia, mild gynecomastia, and diminished 
axillary hair.  There were small petechiae consistent with 
steroid exposure.  The examiner indicated that based on chart 
review and an endocrine note from 2003, it appeared likely 
that the veteran had adrenal suppression as a result of 
steroid use.  Therefore, the current disability requirement 
of the claim appears satisfied.  

The veteran could prevail if he was not informed of the 
potential consequences of the steroid use prescribed, and he 
claims that he was not informed.  However, the record shows 
that he had been prescribed steroids in the past.  The VA 
physician who examined the veteran in February 2008 indicated 
that physicians initiating steroids usually render the care 
after obtaining informed consent.  Based on that statement, 
it is more likely than not that the veteran was informed of 
the risks of adrenal insufficiency before steroid treatment 
was initiated.  Additionally, it appears that the treatment 
in September and October 2003 requiring the steroids was an 
emergency, as he had been hospitalized for exacerbations of 
asthma/chronic obstructive pulmonary disease.  Under 
emergency circumstances, consent is implied.  
38 C.F.R. § 17.32(b).

The veteran could prevail if he shows that he has adrenal 
insufficiency as a result of VA failure to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  The VA physician in February 2008 indicated 
that usually adrenal insufficiency is treated with 
physiologic doses of steroids until recovery of the adrenal 
glands which may take up to 18 months if the patient can be 
weaned from large doses of steroids.  He also indicated that 
it is appropriate to maintain a patient on a physiologic dose 
of 7.5 mg prednisone a day until adrenal gland recovery.  The 
veteran, he stated, was on a slightly higher dose, possibly 
on account of the need to suppress respiratory disease.  The 
examiner concluded that VA was not careless, negligent, or 
lacking in proper skill or faulty in producing the veteran's 
adrenal insufficiency, but that instead, the adrenal 
insufficiency was due to using large amount of steroids which 
could have been life saving since the veteran had a 
significant respiratory illness that had required hospital 
admissions in the past.  He stated that patients' underlying 
illnesses sometimes dictate the use of large amounts of 
steroids which could be life saving in an acute setting, and 
that this in general overrides any consideration of induced 
adrenal insufficiency.  In light of the evidence, 
particularly the examiner's opinion that VA treatment was not 
negligent or otherwise faulty, the Board concludes that VA 
did not fail to exercise the degree of care that would be 
expected of a reasonable health care provider.  

The veteran could prevail if he shows that he has adrenal 
insufficiency proximately due to events not reasonably 
foreseeable as a consequence of VA treatment.  However, the 
February 2008 VA examination report indicates that the 
adrenal insufficiency which the veteran had could be 
foreseen.  Accordingly, the Board concludes that the adrenal 
insufficiency was not due to events not reasonably 
foreseeable.  

In summary, the evidence shows that informed consent was 
present, that VA exercised the degree of care that would be 
expected of a reasonable health care provider, and that the 
veteran's adrenal insufficiency was reasonably foreseeable.  
The Board notes that the veteran's opinions regarding whether 
there was faulty VA treatment are not competent, as he is a 
layperson.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In light of the above, VA compensation under 
38 U.S.C.A. § 1151 for adrenal insufficiency is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


        Congestive heart failure with atrial fibrillation

The veteran contends that VA treatment from October 2003 to 
present caused congestive heart failure with atrial 
fibrillation of his heart, and that his heart condition is 
worse since his treatment.

The veteran was discovered to have atrial fibrillation and 
was hospitalized in September 2003.  There was an assessment 
of new onset atrial fibrillation with congestive heart 
failure.  A pulmonary consultant in September 2003 reported 
an impression of a provisional diagnosis of chronic 
obstructive pulmonary disease/asthma exacerbation verses 
pneumonia.  Later in September 2003, a VA medicine physician 
indicated that the veteran had an exacerbation of asthma and 
new onset atrial fibrillation with congestive heart failure.  

The veteran was also treated by VA for congestive heart 
failure and atrial fibrillation in October 2003.  His 
congestive heart failure was stable.  Chronic atrial 
fibrillation was assessed in November 2003.  A February 2004 
VA medical record indicates that the veteran had been 
converted to sinus rhythm. 

The VA examiner in February 2008 indicated that the veteran 
had a long history of reversible airway disease since about 
1998, with at least 6 exacerbations each year.  He was 
hospitalized with an exacerbation of chronic obstructive 
pulmonary disease and was noted to be in atrial fibrillation 
with controlled ventricular response.  He had already been 
anticoagulated due to prior deep venous thrombosis/pulmonary 
embolism.  He was again hospitalized in November 2003 for 
pneumonia and respiratory problems.  In this setting of 
respiratory difficulties, he was noted to be in atrial 
fibrillation with controlled ventricular response.  He was 
hospitalized in December 2003 with exacerbation of his 
chronic obstructive pulmonary disease and in this setting he 
was noted to be in atrial fibrillation with controlled 
ventricular response.  He subsequently saw a private 
cardiologist who successfully conducted a cardioversion from 
atrial fibrillation with controlled ventricular response to 
normal sinus rhythm.  He had remained in sinus rhythm since 
then to the best of his knowledge.  He still has chronic 
dyspnea on exertion with wheezing on exertion but no other 
symptoms that could be specifically attributed to congestive 
heart failure.  He also has symptoms of mild ankle edema and 
had never been hospitalized for congestive heart failure.  He 
was currently taking metoprolol for hypertension and 
ventricular rate control.  The record did not currently show 
congestive heart failure or left ventricle dysfunction and 
his left ventricle and atrium size had been normal in August 
2004.  The examiner considered the results of myocardial 
perfusion studies in January 2006 and February 2008 which 
showed no stress induced perfusion abnormality, dyskinesis, 
hypokinesis, or akinesis.  

The February 2008 examiner indicated that the veteran does 
not have congestive heart failure with atrial fibrillation.  
Also, he had not had congestive heart failure with atrial 
fibrillation due to VA care or treatment.  It was also less 
likely than not that his atrial fibrillation had been caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, and VA did not fail to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  The reasons he gave were that the veteran had 
never demonstrated any evidence of a condition that would 
lead to congestive heart failure.  He had not had a 
myocardial infarction, valvular heart disease, refractory 
hypertension, myocarditis, pericarditis, prolonged 
tacharrhythmias, alcohol exposure, cocaine use, or evidence 
of high output states.  He had had multiple evaluations of 
his left ventricle in the past showing normal function.  
Also, there had been no evidence of myocardial ischemia on 
stress testing, and his left atrium had always been normal in 
size on echocardiogram.  While there was a diagnosis of 
congestive heart failure on hospitalization in September 
2003, this hospitalization was for exacerbation of his severe 
asthmatic lung condition.  Reviewing the chart, it appeared 
that he had a temporary fluid overload from an exogenous 
source at that time.  He responded well to diuresis only.  
Therefore, the examiner did not feel that the veteran's fluid 
overload represented cardiac congestive heart failure or a 
systolic or diastolic nature.  A current study was normal 
indicating no congestive heart failure, and his most recent 
left ventricle function was normal with no wall motion 
abnormalities or transient dilatation.  

The doctor indicated that the veteran had severe chronic 
reversible airway disease (asthma), with shortness of breath, 
dyspnea on exertion, and wheezing frequently, and multiple 
admissions for exacerbation of his asthma.  Many of his 
asthma symptoms were the same as congestive heart failure 
symptoms.  However, with his preserved LF function and no 
evidence of diastolic dysfunction, the doctor believed all of 
the veteran's symptoms of shortness of breath and dyspnea on 
exertion were due to his asthma.  

The doctor indicated that the veteran's atrial fibrillation 
was first manifest in September 2003 in the setting of an 
acute exacerbation of his asthma with respiratory failure.  
The doctor indicated that this is a well known common 
precipitator of atrial fibrillation even in a healthy heart, 
and his ventricular response was not rapid even then.  It was 
rate controlled and anticoagulated and then cardioversioned 
in January 2004.  The veteran converted from atrial 
fibrillation to normal sinus rhythm at that time, and had 
remained in sinus rhythm since then without an antiarrythmic 
therapy.  A Holter monitor in July 2007 had shown sinus 
rhythm and no atrial fibrillation.  The doctor reviewed all 
of the veteran's telemetry strips since January 2004 and they 
all showed sinus rhythm, as did that day's electrocardiogram.  
Therefore, he felt the veteran's atrial fibrillation in 2003 
was solely due to his exacerbation of asthma and not due to 
VA care.  He felt the veteran had fluid overload in 2003 
without right or left sided systolic or diastolic failure, 
rather than true congestive heart failure.  Therefore, he 
felt that the veteran does not have any congestive heart 
failure that was caused by VA care.  

The preponderance of the evidence indicates that the veteran 
did not actually have true congestive heart failure in 2003, 
and that he has not had congestive heart failure since then.  
The doctor who reported this opinion in 2008 considered 
medical information derived from review of the veteran's 
claims folder to determine this, explaining in light of that 
information that it appears that the veteran had mere fluid 
overload in 2003 due to his exacerbation of asthma and that 
the evidence did not support the existence of congestive 
heart failure since then.  It is more probative than the 
initial impressions because the longitudinal history and 
clinical findings from well before to well after the 
treatment in 2003 were able to be considered with application 
of medical principles.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).

The preponderance of the evidence also indicates that the 
veteran's past atrial fibrillation was not due to VA 
treatment but instead was due to his asthma.  It also 
indicates that the veteran no longer has atrial fibrillation.  
The VA physician who reviewed the veteran's claims folder in 
February 2008 explained his reasons for these conclusions.  
He noted that the veteran's atrial fibrillation had presented 
in the setting of an exacerbation of his asthma, and that 
since cardioversion, the veteran had had a normal sinus 
rhythm and has remained in sinus rhythm since then without an 
antiarrythmic therapy.

No competent medical evidence indicates that the veteran's 
congestive heart failure or atrial fibrillation was due to 
the VA treatment in question, or that he continues to have 
either of these.  

The Board notes that the veteran's opinions regarding whether 
the VA treatment caused his congestive heart failure and 
atrial fibrillation, and whether there was faulty VA 
treatment, are not competent, as he is a layperson.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for adrenal 
insufficiency (claimed as loss of function of adrenal glands) 
is denied.

VA compensation under 38 U.S.C.A. § 1151 for congestive heart 
failure with atrial fibrillation is denied. 


REMAND

Hearing loss evaluation

There is a June 2003 VA audiometric examination report of 
record which the Board noted in its January 2008 remand is in 
graphic form, rather than numerical form.  Part of the reason 
for the Board's January 2008 remand was to have a VA 
audiologist review that report and provide numeric 
interpretation of it.  The audiologist who examined the 
veteran in February 2008 did not provide a numeric 
interpretation of that report.  The RO sent the case back to 
the Board without fulfilling the Board's remand in this 
regard.  Accordingly, remand is required.  See  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to a VA audiologist.  The 
audiologist should be asked to provide 
numeric interpretation of the VA 
audiogram which was conducted on June 
26, 2003.  The audiologist should set 
forth numeric values for the pure tone 
thresholds at 1000, 2000, 3000, and 
4000 Hertz, and then provide the 
average puretone threshold for these 4 
frequencies.  

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


